              Case 1:19-cv-10742-PKC Document 27 Filed 06/30/21 Page 1 of 2




                                                 STATE OF NEW YORK
                                           OFFICE OF THE ATTORNEY GENERAL
 LETITIA JAMES                                                                                  DIVISION OF CRIMINAL JUSTICE
ATTORNEY GENERAL                                                                                  MEDICAID FRAUD CONTROL UNIT
                                                                                                    CIVIL ENFORCEMENT DIVISION

                                                       June 30, 2021


   By ECF
   Honorable P. Kevin Castel
   United States District Judge
   United States Courthouse
   500 Pearl Street
   New York, NY 10007


                     Re:      United States and the State of New York ex rel. Gurin v. New York City Health and
                              Hospitals Corporation d/b/a NYC Health & Hospitals and the New York College of
                              Podiatric Medicine
                              19 Civ. 10742 (PKC)

   Dear Judge Castel:

            I write on behalf of the State of New York (the “State”) to advise the Court that the State consents to the
   settlement agreement between the relator and the defendants dated June 25, 2021; and further consents to the
   dismissal of this action with prejudice as to the relator and without prejudice as to the State.

            Thank you for the Court’s consideration of this matter.


                                                          Respectfully submitted,

                                                              LETITIA JAMES
                                                              Attorney General of the
                                                              State of New York

                                                          By: /s/ Gerri Gold
                                                               Gerri Gold
                                                              Special Assistant Attorney General
                                                              28 Liberty St., 13th Fl.
                                                              New York, NY 10005
                                                              (212) 417-5394
                                                              Gerri.Gold@ag.ny.gov


   cc: By e-mail
   Jessica Hu (Jessica.Hu@usdoj.gov)
   Assistant United States Attorney
   United States Attorney’s Office, SDNY




        28 LIBERTY STREET, 13TH FLOOR, NEW YORK, NEW YORK 10005● PHONE (212) 417-5300● WWW.AG.NY.GOV
          Case 1:19-cv-10742-PKC Document 27 Filed 06/30/21 Page 2 of 2
June 30, 2021
Hon. P. Kevin Castel
Page 2

Adam Pollock (Adam@pollockcohen.com)
Pollock Cohen LLP
Counsel for Relator

Joseph V. Willey, Esq. (joseph.willey@katten.com)
Katten Muchin Rosenman LLP
Counsel for the New York City Health and Hospitals Corporation

Robert M. Radick (rradick@maglaw.com)
Morvillo Abramowitz Grand Iason & Anello PC
Counsel for Defendant New York College of Podiatric Medicine




                                                      2
